EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kristi Wilson on 2 March 2022.

The application has been amended as follows:
	Withdrawn claims 8, 21, 28, 29, 31-34 and 37-45 have been cancelled.
Terminal Disclaimer
The terminal disclaimer filed on 1 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patents 8,053,184 and 10,738,320 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Applicant approved cancellation of withdrawn claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H. Kruse, Ph.D. whose telephone number is (571) 272-0799 and direct fax number (571) 273-0799.  The examiner can normally be reached on Monday to Friday from 7:30 a.m. to 4:00 p.m.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group Receptionist whose telephone number is (571) 272-1600.





/David H Kruse/
Primary Examiner, Art Unit 1663